Carl Preston Autry v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-384-CR
No. 10-01-394-CR

     CARL PRESTON AUTRY,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 99-0916719-CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The trial court adjudicated Carl Preston Autry’s guilt for possession of amphetamine in the
amount of one gram or more but less than four grams, revoked his deferred adjudication
community supervision, and assessed his punishment at five years’ imprisonment.  The court
imposed Autry’s sentence on October 4, 2001.  Autry filed a notice of appeal with the district
clerk on November 19.  He filed a motion for extension of time to file notice of appeal with this
Court on the same date.  Upon receipt of Autry’s motion, we docketed his appeal under our cause
number 10-01-384-CR.
      We received a copy of Autry’s notice of appeal from the district clerk on November 26.  We
docketed Autry’s notice of appeal under our cause number 10-01-394-CR.  The clerk’s record was
filed on December 7.  Because these are duplicate appeals, we will dismiss the latter appeal.
      We have never ruled on Autry’s request for an extension of time to file his notice of appeal. 
The motion complies with Rules of Appellate Procedure 10.5(b) and 26.3(b).  See Tex. R. App.
P. 10.5(b), 26.3(b).  Accordingly, we grant the motion.
      The notice of appeal we received from the district clerk and the clerk’s record should have
been filed in cause number 10-01-384-CR.  They have now been filed there.  We dismiss cause
number 10-01-394-CR because it is a duplicate case.  Id. 43.2(f).

                                                                               PER CURIAM

Before Chief Justice Davis, 
      Justice Vance, and
      Justice Gray
Cause number 10-01-394-CR dismissed;
motion in cause number 10-01-384-CR granted
Opinion delivered and filed February 6, 2002
Do not publish
[CR25]